Appeals from decisions of the Workmen’s Compensation Board, filed December 12, 1974, November 17, 1975 and April 15, 1976. On March 18, 1970 the deceased employee herein was concededly involved in a compensable automobile accident, and he thereafter died of a cerebral hemorrhage on October 22, 1970. The board awarded claimant death benefits after finding that her deceased husband’s death was causally related to his industrial accident, and the sole question presented on this appeal is whether substantial evidence supports the board’s determination that the decedent’s demise was causally related to aggravation of his underlying hypertensive cerebral vascular disease resulting from his industrial accident. We find that the board’s decision must be affirmed because substantial medical evidence in the record, including both oral testimony and documentary evidence, supports its determination as to causality, and any conflict in the expert opinions presented were for the board to resolve (cf. Matter of Miller v Dimon & Son, 45 AD2d 788). Decisions affirmed, with costs to respondents filing briefs. Sweeney, J. P., Main, Larkin, Herlihy and Reynolds, JJ., concur.